Citation Nr: 1718821	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for intestinal polyps with post-operative ileostomy, to include as secondary to the service-connected post-gastrectomy syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force and the United States Navy from January 1961 to March 1976.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2013, the Veteran testified before the undersigned by videoconference and a transcript of that hearing is of record.  

In November 2016, the Board remanded the case to obtain recent medical records and an additional medical opinion that specifically addresses whether the Veteran's intestinal polyps with a post-operative ileostomy is (a) proximately due to or the result of the Veteran's service-connected, post-gastrectomy syndrome, or (b) aggravated or permanently worsened by a service-connected, post-gastrectomy syndrome.  

The claim has now been returned to the Board for review.  Upon reviewing the development since November 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

FINDING OF FACT

The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of intestinal polyps with post-operative ileostomy, to include as secondary to the service-connected post-gastrectomy syndrome.


CONCLUSION OF LAW

The criteria for service connection for intestinal polyps with post-operative ileostomy, to include as secondary to the service-connected post-gastrectomy syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated March 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  

Additionally, the medical opinion must provide the requisite degree of certainty for a medical nexus, which is whether it is at least as likely as not (a 50 percent or better probability) that the disorder was incurred in or aggravated by the veteran's service.  See Bloom v. West, 12 Vet. App. 185, 187 (Vet. App. 1999) (holding that "using the term 'could,' without supporting data . . . is too speculative").  The opinion must also consider all raised theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For secondary service connection claims, the opinion must discuss whether a service-connected condition caused or aggravated the veteran's condition.  Allen v. Brown, 7 Vet. App. 439, 449-50 (1995).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Regarding direct service connection, an October 2014 VA examination concluded that it was less likely than not that the Veteran's intestinal polyps with post-operative ileostomy had their onset in service or were related to service.  In support, the examiner noted that there was no evidence of intestinal polyps in the Veteran's service treatment records and that research does not support a relationship between intestinal polyps and the Veteran's duties during service.  Rather, the primary risk factors were smoking, old age, and obesity, and the Veteran had a history of smoking documented since 1968.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  This opinion supports a finding that there is no nexus between the Veteran's intestinal polyps with post-operative ileostomy and the Veteran's military service.  

Regarding secondary service connection, a December 2016 VA addendum opinion stated that it is less likely than not that the Veteran's intestinal polyps with post-operative ileostomy are proximately due to, the result of, aggravated by, or permanently worsened by the Veteran's service-connected, post-gastrectomy syndrome.  In reaching this conclusion, the examiner noted that medical literature only supports the development of gastric polyps after gastrectomy, not the development of intestinal polyps after gastrectomy.  The examiner also noted that the adenomatous polyps with which the Veteran was diagnosed are usually associated with hereditary colorectal cancer syndromes and that the Veteran's mother had a history of colon cancer.  The examiner also opined that the Veteran's obesity could have been associated with formation of the polyps and that this was not considered one of the possible complications of post-gastrectomy syndrome.  The examiner then also concluded that there was no medical evidence of the development, aggravation, or permanent worsening of adenomatous polyps.  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez, 22 Vet. App. at 301-02.  This opinion supports a finding that there is no nexus between the Veteran's intestinal polyps with post-operative ileostomy and the Veteran's military service.

The Board has considered the Veteran's testimony, including that contained in the March 2013 hearing, regarding the symptoms he experienced during and after surgery, the discovery of intestinal polyps, and subsequent complications resulting from the surgery and the polyps.  However, there can be no service connection without a medical nexus opinion in this case because intestinal polyps with post-operative ileostomy is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, because the evidence preponderates against the claim of service connection for intestinal polyps with post-operative ileostomy, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for intestinal polyps with post-operative ileostomy, to include as secondary to the service-connected post-gastrectomy syndrome, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


